In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Village of Wappingers Falls, dated January 15, 1993, which, after a hearing, denied the petitioners’ application for permission to expand a laundromat to include a fitness room, tanning booth, pool table, and hot food service without the necessity of obtaining a use variance, the petitioners appeal from a judgment of the Supreme Court, Dutchess County (Beisner, J.), entered October 1, 1993, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The Supreme Court correctly held that the interpretation of the term "laundromat” by the Zoning Board of Appeals was not irrational or unreasonable (see, e.g., Aim Rent A Car v Zoning Bd. of Appeals, 156 AD2d 323; Matter of Cowan v Kern, 41 NY2d 591). Mangano, P. J., Sullivan, Copertino and Altman, JJ., concur.